Citation Nr: 0911254	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  08-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1946 to March 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the Veteran has a current bilateral 
hearing loss disability which was manifested in active 
service or within his first year after separation, or that 
the hearing loss is otherwise etiologically related to active 
service.

2.  There is no documentation of current complaints or 
diagnosis of tinnitus, nor is there documentation of tinnitus 
during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1131, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2006, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the May 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the August 2006 rating decision and 
November 2007 SOC explained the basis for the RO's action, 
and the SOC provided him with an additional 60-day period to 
submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  


It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).




It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he has bilateral hearing 
loss and tinnitus due to extensive exposure to small arms 
fire while in active service.  

The Veteran's Enlisted Record and Report of Separation lists 
his military occupational specialty as "bandsman tuba."  
The form also indicates the Veteran did not participate in 
any battles or campaigns, and there are no medals listed on 
the form which would indicate combat participation.  He 
served in the European Theater of Operations from November 
1946 to November 1947, and was awarded the World War II 
Victory Medal and Occupation Medal.  The Veteran's military 
qualifications included being a marksman with the M-1 rifle, 
and undoubtedly, he was on a firing range, as he contends, 
for such qualification at some point during his period of 
service.

The Board concedes, for the purpose of the present decision, 
that exposure to some loud noise may have occurred during 
active service.  While some noise exposure is conceded here, 
this alone cannot serve as a basis for a grant of service 
connection.  Rather, the evidence must show that the current 
hearing loss is a result of such in-service exposure.  That 
has not been demonstrated here, as will be explained below.

Review of the Veteran's service treatment records (STRs) 
reveals a normal enlistment examination report in September 
1946, with no complaints of tinnitus, no ear abnormalities, 
and a score of 15 out of 15 on the whispered voice test in 
both ears.  The March 1948 separation examination report 
shows identical findings.  Further, there is no indication in 
any other STRs that the Veteran had complaints of hearing 
loss or tinnitus.  

Following service, hearing loss disability was first 
demonstrated in the March 2006 records from Beltone 
Electronics.  This is also the first record after separation 
from service that demonstrates any symptoms of hearing loss.  
In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The March 2006 test revealed the following 
thresholds in decibels at the frequencies 500, 1000, 2000, 
and 4000 hertz (Hz), respectively: 45, 50, 50, and 65 for the 
right ear.  There are no results in the records for the left 
ear.  

Next, the Veteran was afforded a VA examination in July 2006.  
The examiner found the following thresholds in decibels at 
the frequencies 500, 1000, 2000, and 4000 hertz (Hz), 
respectively: 35, 45, 40, and 60 for the right ear, and 90 at 
500 Hz and 120 at 100 Hz for the left ear, with no other 
results available for that ear.  The examiner took a history 
from the Veteran and his wife, who reported that the Veteran 
had experienced hearing problems for the past 25 years.  He 
had difficulty hearing the television, phone, and soft 
voices.  In 1983, he had a stapes replacement in the left 
hear and lost all hearing in that ear.  He related history of 
some ear infections as a child.  The examiner noted the 
Veteran's military and post-military career history, 
including being on the firing range with no hearing 
protection while in service, and teaching music for 10 years 
following separation from service.  Acoustic reflexes were 
invalid, and retrocochlear pathologies could not be ruled 
out.  The diagnosis was mild sensorineural hearing loss 
progressing to moderately severe in the right ear, and 
profound sensorineural hearing loss in the left ear.  No 
tinnitus was reported at the time of the examination.  The 
examiner opined that it is "less likely than not" that the 
Veteran's hearing loss resulted from being in the band while 
in active service.  

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of sensorineural 
hearing loss within the Veteran's first post-service year.  
Thus, because the evidence fails to establish any clinical 
manifestations of hearing loss within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease are not satisfied.  

Moreover, the weight of the competent evidence does not 
demonstrate a connection between the Veteran's current 
hearing loss and active service.   

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current inability to hear and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. 
Cir. March 3, 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran contends that he has 
bilateral hearing loss and tinnitus which are related to 
active service.  Further, his wife stated that the Veteran 
had problems with hearing loss for 25 years preceding the 
July 2006 VA examination. 

Even if his statements can be construed as alleging 
continuity of symptoms since active service, the history as 
provided by the Veteran and his wife places the inception of 
hearing loss, and of the 1983 stapes replacement surgery 
which resulted in a total loss of hearing in the left ear, 
some 35 years after his separation from service.  Moreover, 
the absence of documented complaints or treatment for more 
than 60 years following military discharge is more probative 
than his current recollection as to symptoms experienced in 
the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Therefore, continuity has not here been established, either 
through the competent medical evidence or through the 
Veteran's statements.  Further, the only competent medical 
opinion regarding causation is an unfavorable one.     

With regard to the claimed tinnitus, there is no 
documentation in the claims file of a current tinnitus 
disability.  There have been no reported complaints of 
tinnitus, either in service or at any time following service.  
Indeed, the Veteran reported no problems with tinnitus at the 
July 2006 VA examination.  Accordingly, the greater weight of 
the probative evidence is against finding that the Veteran 
has a current diagnosis of tinnitus.  As a result, the claim 
must fail.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board recognizes that the Court 
has held that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
where the overall record fails to support a current diagnosis 
of the claimed disability, that holding would not apply.  
Further, even if the Board were to accept the Veteran's 
contention that he has a current diagnosis of tinnitus, as 
noted above gain, the lack of documented complaints for 60 
years following separation from service weighs against a 
finding of chronicity and connection to active service.  See 
Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).

In this case, the weight of the competent evidence does not 
support a grant of service connection.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
resolve in the Veteran's favor.  




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


